DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary communications filed on 8/19/2020.
Claims 16-33 are pending. Claims 1, 24 and 30 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020, 4/14/2021, 7/14/2021, 9/21/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119 (a)-(d) have been filed. 

Internet Communication Policy Update
If Internet communication (e.g. email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, DeCusatis et al (US 2014/0301187 A1), discloses a system for sending a credit request packet from the first port to the second port, sending a credit grant packet from the second port to the first port, the credit grant packet indicating credits granted to the first port, wherein the credit grant packet is sent in response to the credit request packet; and sending one or more packets of data from the first port to the second port, the one or more packets corresponding to the granted credit (e.g. fig. 6).
Regarding claim 16, however, DeCusatis does not teach the presently claimed invention that the one or more packets of data are sent after the credit request packet is sending, by a first device, a request packet to a second device, wherein the request packet requests the second device to grant credit to the first device; receiving, by the first device, a response packet sent by the second device in response to the request packet, wherein the response packet comprises first credit, and the first credit indicates an amount of data that the second device allows the first device to send to the second device; and
sending, by the first device, a data stream to the second device after the first device sends the request packet and before the first device receives the response packet sent by the second device.
Similarly, another close reference Tamir et al (US 2014/0223026 A1) does not remedy the above addressed deficiencies.  Tamir discloses (see abstract): determining a server load in response to a request from a client; selecting a type of credit based at least in part on server load; and sending a credit to the client based at least in part on server load, wherein server load corresponds to a utilization level of a server and wherein the credit corresponds to an amount of data that may be transferred between the server and the client and the credit is configured to decrease over time if the credit is unused by the clien. Therefore Tamir does not alone or in combination disclose the claim limitation discussed above.
Similarly, other references: Ziegler (US 2011/0075555, for example, abstract), Sadeghi et al (US 2014/0140258, for example, [0101]), or Watson et al (US 2013/0262625, for example, [0042]), also do not remedy the above addressed deficiencies.
These discussed limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 24 and 30, the patent scope of the independent limitations requires the limitations of claim 16.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 16-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474